Title: Thomas Jefferson to James Ronaldson, 7 February 1820
From: Jefferson, Thomas
To: Ronaldson, James


					
						
							Monticello
							Feb. 7. 20.
						
					
					I thank you, dear Sir, for the present of the bust of Genl Jackson. he holds a high place in my esteem, as an undeviating patriot and a military character who has deserved well of his country. I shall give his bust a place in my most honorable suite, with those of Washington, Franklin, Fayette Etc. it’s value is moreover heightened as from the hand of an Artist of whom our country has a high and just estimation.
					To the political parts of your letter I cannot answer. my health is so entirely gone,  with little prospect of it’s return, that I am obliged to withdraw my attention from every thing beyond the walls of my chamber, and particularly from politics.
					I leave these to the generation now on the stage, who will I am sure govern as wisely as their predecessors. I feel safe under their wing, and able now to contribute nothing but my prayers for my country which comprehends them, you, and every thing else dear to me. unable to write but with pain and difficulty I must here conclude with my friendly & respectful salutations
					
						
							Th: Jefferson
						
					
				